Case: 14-15194    Date Filed: 08/10/2015   Page: 1 of 3


                                                           [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 14-15194
                            Non-Argument Calendar
                          ________________________

                      D.C. Docket No. 1:14-cv-00549-AT


AMEDA L. HENDERSON,
as Executor and Personal Representative
of the Estate of Roy E. Henderson, deceased,

                                                             Plaintiff - Appellant,

                                     versus

UNITED STATES OF AMERICA,
U.S. DEPARTMENT OF VETERANS AFFAIRS,

                                                          Defendants - Appellees.

                          ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                        ________________________

                               (August 10, 2015)

Before MARTIN, ANDERSON, and COX, Circuit Judges.

PER CURIAM:
                Case: 14-15194        Date Filed: 08/10/2015      Page: 2 of 3


       Ameda L. Henderson (“Plaintiff”) appeals the district court’s dismissal of

the Federal Tort Claims Act complaint (DE 1) filed by her late father, Roy

Henderson (“Henderson”), against the United States of America and the U.S.

Department of Veterans Affairs (“Defendants”).1 The district court concluded that

it did not have subject-matter jurisdiction to hear the case. We affirm.

       We presume the parties’ familiarity with the complaint and the district

court’s order dismissing the case. Essentially, the Plaintiff contends that the U.S.

Department of Veterans Affairs (“VA”) negligently disbursed a retroactive benefits

payment for her late father to the long-term care facility where he was staying

without investigating its fitness to receive the payment.                She claims that the

disbursement violated several statutory and regulatory provisions governing the

selection of legal custodians and fiduciaries for receipt of benefits payments. She

implies that, as a result of this negligence, the facility and its administrator made

off with the money and then went bankrupt.

       The district court concluded that jurisdiction over the Plaintiff’s claim rested

exclusively with the VA and the mechanism established by the Veterans Judicial

Review Act. That mechanism is as follows: (1) file a claim with the VA’s regional


       1
          The Plaintiff below and the original Appellant here, Roy E. Henderson, died after the
notice of appeal was filed in this case. His executor and personal representative, Plaintiff Ameda
L. Henderson, moved for an order substituting her as the Appellant in her capacity as executor of
the estate and personal representative of Roy E. Henderson, deceased. This court granted the
Plaintiff’s motion.

                                                2
                Case: 14-15194       Date Filed: 08/10/2015       Page: 3 of 3


office; (2) appeal an unfavorable decision to the Board of Veterans Appeals; (3)

appeal that decision to the Court of Appeals for Veterans Claims; and, (4) if pure

questions of law remain, appeal to the United States Court of Appeals for the

Federal Circuit and, ultimately, the Supreme Court. This exclusive procedure

pertains to any decision of the VA “under a law that affects the provision of

benefits.” 38 U.S.C. § 511(a). The district court interpreted the Plaintiff’s

complaint as doing nothing more than challenging the proper selection of a legal

custodian or fiduciary to receive veterans benefits under 38 U.S.C. §§ 5502 and

5507. We agree. We further agree with the district court that this is a decision

covered by Section 511(a).2          Because that is all the Plaintiff challenges—the

proper selection of a fiduciary—her challenge is subject to exclusive jurisdiction

under 38 U.S.C. § 511(a).

       We cannot add to the district court’s well-reasoned opinion. The district

court’s dismissal of the Plaintiff’s complaint for want of subject-matter jurisdiction

is affirmed.

       AFFIRMED.




       2
           The district court properly rejected the Plaintiff’s effort to end-run jurisdictional
exclusivity by arguing that the VA’s negligent failure to follow its own rules for selecting a
fiduciary was actionable in tort. The regulation upon which the Plaintiff relies, 38 C.F.R. §
13.58, was promulgated under 38 U.S.C. §§ 5502 and 5507, the statutes pertaining to fiduciary
selection. Materially, there is no difference between the regulation and the statutes in terms of
whether they are “under a law that affects the provision of benefits.” Id., § 511(a).
                                               3